UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1616


ELENI TADELE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 27, 2010           Decided:   February 17, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI,
Washington, D.C., for Petitioner. Tony West, Assistant Attorney
General, Michael P. Lindemann, Assistant Director, Ethan B.
Kanter,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Eleni   Tadele,     a   native      and     citizen     of    Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)     dismissing       her   appeal     from      the    immigration

judge’s decision denying her requests for asylum, withholding of

removal, and protection under the Convention Against Torture.

We have reviewed the record and the Board’s order and agree that

Tadele      is    statutorily      barred    from    asylum      and   withholding     of

removal on the ground that she provided material support to a

terrorist organization.             See 8 U.S.C. § 1158(b)(2)(A)(v) (2006);

8 U.S.C. § 1231(b)(3)(B)(iv) (2006); 8 C.F.R. § 1208.16(d)(2)

(2009). *         We therefore deny the petition for review for the

reasons stated by the Board.                See In re: Tadele (B.I.A. Apr. 30,

2009).        We dispense with oral argument because the facts and

legal       contentions    are     adequately       presented     in    the     materials

before      the    court   and   argument        would     not   aid   the    decisional

process.

                                                                       PETITION DENIED


        *
       Although the statutory bar does not extend to deferral of
removal under the Convention Against Torture, see 8 C.F.R.
§ 1208.17(a) (2009), Tadele does not challenge the denial of
this form of relief on appeal.        She has therefore waived
appellate review of this claim.   See Ngarurih v. Ashcroft, 371
F.3d 182, 189 n.7 (4th Cir. 2004) (finding that failure to raise
a challenge in an opening brief results in abandonment of that
challenge).



                                             2